RHODE ISLAND SUPREME COURT CLERK’S
                                               OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Alicia Williams.

CASE NO:              No. 2014-216-C.A.
                      (N2/13-18A)

COURT:                Supreme Court

DATE OPINION FILED: April 11, 2016

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice Gilbert V. Indeglia

SOURCE OF APPEAL:     Newport County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Edward C. Clifton

ATTORNEYS ON APPEAL:

                      For State: Allison E. Krause
                                 Department of Attorney General

                      For Defendant: Camille A. McKenna
                                     Office of the Public Defender